Adolfo Figueroa, defendant herein, was convicted of the crime of burglary in the first degree, and sentenced to serve a term of not less than eighteen months or more than three years in the state prison. After the usual motion for new trial had been overruled, this appeal was taken.
No brief has been filed by counsel for defendant, and we have before us only a portion of the record of the proceedings in the lower court. Notwithstanding this, we have examined such record to see if fundamental error appears therein. The information is not before us, and we must therefore assume it stated properly the offense of which defendant was convicted. In the absence of any assignments of error, we must also assume the evidence sustains the verdict and judgment. The minutes of the trial court show upon their face the proceedings below were regular. The sentence is within the limits fixed by statute for the offense for which the defendant was tried and convicted. Such being the case, the judgment of the superior court of Pima county is necessarily affirmed.